Citation Nr: 1211015	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-22 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability rated as 10 percent disabling from October 1, 2006, to May 29, 2009, and as 30 percent disabling since July 1, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran a temporary total rating based upon convalescence following right knee surgery, from June 12, 2006, to September 30, 2006, and continued the 10 percent rating thereafter.  In February 2010, the RO granted the Veteran a temporary total rating based upon convalescence following right knee surgery, from May 29, 2009, to June 30, 2010, and granted a 30 percent rating thereafter.  Thus, because the Veteran was in receipt of a 100 percent rating from June 12, 2006, to September 30, 2006, and from May 29, 2009, to June 30, 2010, and those ratings are the highest available under the rating schedule, the Board has framed the issue on appeal to address the periods in which the Veteran was not in receipt of a 100 percent rating, as stated on the title page.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployed due to his service-connected disabilities, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Veteran was scheduled for a travel board hearing to be held in August 2010.  In July 2010, he submitted a statement that he was currently recovering from surgery to his left ankle and would not be able to attend the hearing.  It is unclear from the letter whether he wished to be scheduled for a hearing once he recovered from the ankle surgery.  Thus, on remand, further inquiry should be made as to whether the Veteran would like to appear for a hearing before the Board.

Next, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  In May 2009, the Veteran underwent a total right knee replacement.  He was subsequently granted a temporary total rating based upon convalescence and then, following that period of time, a higher 30 percent rating under the criteria pertaining to knee replacements.  However, the most recent VA examination in this case was conducted in July 2007, prior to the surgery.  Accordingly, in light of the amount of time that has passed since the 2007 VA examination and because of the interim knee surgery, a new VA examination is necessary in order to accurately adjudicate the Veteran's claim.  Additionally, in light of his claim for a TDIU, the examiner should comment as to the effects of the Veteran's right knee disability on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for a right knee disability and for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his right knee disability.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Describe the current severity of the Veteran's service-connected right knee disability including range of motion testing, pain and functional loss on repetitive motion, and testing for subluxation and instability.

b)  Does the current right knee disability result in chronic residuals consisting of severe painful motion or weakness?  See 38 C.F.R. § 4.71a, DC 5055 (2011).

c)  Does the Veteran's right knee disability prevent him from obtaining or maintaining gainful employment?

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating for a right knee disability and for a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


